DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, and 1 (respectively) of U.S. Patent No. 11237659. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  Please see the limitation correspondence chart below.





SN 17/553258
USPN 11237659


1. A touch display device, comprising: an insulation film including a concave portion and a surrounding portion disposed around the concave portion; 
1. A touch display device, comprising: an insulation film including a concave portion and a surrounding portion disposed around the concave portion, the concave portion including a flat portion and an inclined portion surrounding the flat portion; 


a first electrode on the concave portion and on the surrounding portion of the insulation film; 
a first electrode disposed on the concave portion and a portion of the surrounding portion; 


a bank including: a first portion on the first electrode over the concave portion of the insulation film; 
a bank including a first portion disposed on the first electrode in an area corresponding to a portion of the concave portion


and a second portion on the insulation film and on the first electrode over the surrounding portion of the insulation film; 
and a second portion disposed on the insulation film and the first electrode in an area corresponding to the surrounding portion;


an organic layer on the first electrode and overlapping the concave portion of the insulation film, the organic layer including a light emitting layer; 
an organic layer overlapping the concave portion and disposed on the first electrode, the organic layer including a light emitting layer; 


a second electrode on the organic layer and the bank; 
a second electrode disposed on the organic layer and the bank;


an encapsulation layer on the second electrode;
an encapsulation layer disposed on the second electrode; 


a touch electrode on the encapsulation layer; 
a plurality of touch electrodes disposed on the encapsulation layer;


and a light reflecting member on the encapsulation layer.
and a light reflecting member disposed on the encapsulation layer and spaced apart from the plurality of touch electrodes.







The rest of the claims correspond in a similar way to that shown in the claim correspondence chart above.

Allowable Subject Matter
Claims 3-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15-20 are allowed over the prior art of record.
Independent claims 15 and 19 are allowed since none of the prior art of record, alone or in combination, discloses or suggests all of the limitations of the independent claims including a buffer layer on the encapsulation layer and having a first hole and a second hole; a touch electrode in the first hole of the buffer layer; and a light reflecting member in the second hole of the buffer layer or a buffer layer on the encapsulation layer; a touch electrode on the buffer layer; and a light reflecting member on the buffer layer, wherein the touch electrode and the light reflecting member are directly on and contact a same underlying layer.
The closest prior art by Zhang et al. (US Doc. No. 20160246404) discloses a touch screen display including pixels and light scattering particles and an encapsulation layer.  Zhang does not disclose the aforementioned limitations from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694